WCS ENTERPRISES, LLC (a wholly-owned subsidiary of Fanatic Fans Inc.) FINANCIAL STATEMENTS As of June 30, 2014 and for the period from the Date of Inception (September 9, 2013) through June 30, 2014 Report of Independent Registered Public Accounting Firm Member of WCS Enterprises, LLC (a wholly-owned subsidiary of Fanatic Fans Inc.) We have audited the accompanying balance sheet of WCS Enterprises, LLC, an Oregon limited liability company, as of June 30, 2014, and the related statements of operations, changes in member’s equity, and cash flows for the period from date of inception (September 9, 2013) to June 30, 2014.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of WCS Enterprises, LLC at June 30, 2014, and the results of its operations, changes in member’s equity, and its cash flows for the period from September 9, 2013 (date of inception) to June 30, 2014, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 6 to the financial statements, the Company operates within an industry that is illegalunder federal law, has yet to achieve profitable operations, has a significant accumulated deficit and is dependent on its ability to raise capital from members or other sources to sustain operations and to ultimately achieve viable profitable operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are described in Note 6. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona September 15, 2014 WCS ENTERPRISES, LLC (a wholly-owned subsidiary of Fanatic Fans Inc.) BALANCE SHEET June 30, 2014 ASSETS Current Assets Cash and cash equivalents $ Lease receivable Prepaids Total Current Assets Property and improvements, net Total Assets $ LIABILITIES AND MEMBER’S EQUITY Current Liabilities Accounts payable $ Accrued interest 3,842 Mortgages payable, current portion Total Current Liabilities Mortgages payable, long-term portion Customer deposits Deferred option revenue Total Liabilities Member’s Equity Member’s equity Accumulated deficit ) Total Member’s Equity Total Liabilities and Member’s Equity $ The Accompanying Notes are an Integral Part of these Financial Statements F-1 WCS ENTERPRISES, LLC (a wholly-owned subsidiary of Fanatic Fans Inc.) STATEMENT OF OPERATIONS From the Date of Inception (September 9, 2013) through June 30, 2014 Rental revenues $ Total revenues Operating expenses Loss from operations ) Interest expense ) Net loss $ ) The Accompanying Notes are an Integral Part of these Financial Statements F-2 WCS ENTERPRISES, LLC (a wholly-owned subsidiary of Fanatic Fans Inc.) STATEMENTS OF CHANGES IN MEMBER’S EQUITY From the Date of Inception (September 9, 2013) through June 30, 2014 Additional Total Member’s Capital Paid-In Accumulated Member’s Units Amount Capital Deficit Equity Balance at Date of Inception (September 9, 2013) - $
